Order entered December 10, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01291-CV

                      ESTATE OF ALBERT G. HILL, JR., DECEASED

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-17-04117-2

                                           ORDER
       Before the Court is Dallas County Deputy Clerk Trinidad Pimentel’s request for

extension of time to file the clerk’s record. We GRANT the request and ORDER the record be

filed no later than January 7, 2019.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE